Per Curiam.

Suit to recover the value of a horse, &c. *387The*complaint contains two paragraphs — one alleging that the parties swapped horses on Sunday, the other alleging a swap and fraud therein. The complaint alleges a tender back of the animal received by the plaintiff.
J. M. Gregg and H. C. Newcomb, for the appellant.
C. C. Nave, for the appellee.
The cause was tried by the Court. Judgment for the plaintiff The evidence is not upon the record.
There is no question before this Court. We do not know upon which paragraph of the complaint the Court found.
It is probable that the Court would leave parties who had exchanged horses on Sunday where it found- them— both being equally wrong.
The judgment is affirmed, with 10 per cexit. damages and costs.